Cornell, J.
The main question involved in this case relates to the effect of a judgment rendered upon an award made under and in pursuance of the provisions of Gen. St. c. 89, and whether such judgment can be impeached or set aside, in an action brought for that purpose, for matters occurring at the hearing before the arbitrators, or otherwise, which would bo good cause for vacating the award apd resubmitting the same under the statute, or for any matters which would be good ground for opening the judgment by the court wherein it was rendered, upon an application in due time for that purpose.
It is conceded that the district court, in this case, had full jurisdiction, under the statute, to render the judgment it did, both as respects the subject-matter and the parties. Parties desirous of entering into a submission under the statute must execute and acknowledge, in the manner therein provided, a Avritten agreement, specifying the demands to be submitted, agreeing to submit the same to the determination of the arbitrators therein named, and that the judgment that may be rendered by the district court by them designated, upon the award made and reported therein, shall bo final. Provision is made for the *48bearing before the arbitrators, for the making and return of their award to such district court, and for proper notice to the parlies of any action to be had therein. The court is-authorized to accept or reject the award for any legal and sufficient reason ; to recommit the same to the arbitrators for a rehearing, or to amend or modify it in any of certain specified particulars ; to vacate the same on the ground that it was procured by fraud, corruption, or other undue means ; or because of partiality or corruption in the arbitrators ; or of their misconduct in refusing to postpone the hearing on sufficient cause shown; in refusing to hear pertinent and material evidence; or for other misbehavior prejudicial to either party ; or because they have exceeded their powers, or improperly executed them ; and also on the ground that the award is contrary to law and evidence. In case the award is confirmed, the court is required to render judgment in accordance therewith, and to make a record thereof in the manner therein provided; and it is expressly enacted that “ such record shall bo filed and docketed as records of judgments in other cases, shall have the same force and effect in all respects, be subject to all the provisions of law in relation to judgments in actions, and may in like manner be removed by appeal and reversed.” * * * Gen. St. c. 89, § 17.
It is clear, from these provisions, that a judgment duly rendered in proceedings of this character has the same final and conclusive effect, in all respects, as judgments in civil actions ; that it can only be attacked, impeached, reviewed, or set aside in the same manner such judgments may be, and for the same reasons.
Relief from the judgment in this case is based upon the alleged fact that the award was fraudulently procured, by means of false testimony and fabricated evidence. It is-averred that certain books, belonging to plaintiff and defendant as partners, and kept to contain an account of their partnership dealings and transactions, were used as *49evidence, on the hearing before the arbitrator’s, by the defendant, and verified by his own oath as true books of account, although prior thereto, by his procurement, and for tlie fraudulent purpose of being so used, they had, in fact, been so materially altered and changed that they wholly misrepresented the actual condition of the partnership dealings, greatly to plaintiff’s prejudice. These are the fraudulent matters charged by the plaintiff. It is admitted that ho knew the false character of this evidence, and the defendant’s connection therewith, prior to the confirmation of the award and the rendition of judgment thereon, although it is averred that he did not have full knowledge of all such false entries and omissions till after the judgment. Upon these facts his proper and only remedy was a motion to vacate the award, and for a rehearing ; and, if this was erroneously denied him, to procure a correction of the error on appeal. If, after judgment upon the award, new facts were discovered entitling him to relief, it was still in the power of the court to grant it, upon a proper application and showing, in the same proceeding, unaccompanied with inexcusable laches on his part. But upon no principle of equity jurisprudence can a separate action bo maintained to set aside a j udgment of a- court of competent jurisdiction because it has been procured by means of false testimony, in a case where the court rendering it has full power to afford adequate relief upon an application in the same suit or proceeding, and we know no authority giving countenance to any such doctrine. State v. Bachelder, 5 Minn. 223.
Judgment affirmed.